             Case 1:18-cr-00868-SHS Document 27 Filed 03/05/19 Page 1 of 1
               Case 1:18-cr-00868-SHS Document 26 Filed 03/04/19 Page 1 of 1

                                  Law Offices of Ezra Spilke


                                                                      1825 Foster Avenue, Suite I K
                                                                        Brooklyn, New York I 1230
                                                                                  t: (71 8) 783-3682
                                                                             e: ezra@spilkelaw.com
                                                                                www.spilkelaw.com


                                                         March     2019

      BYECF                                                      if USDCSDNY
      Hon. Sidney H. Stein
      United States District Court
                                                               NDOCU!\-f.ENT
      Southern District of New York                            f~ ELBCfRON;\~,-\LLY FILED
                                                                 ·t DOC#:
      500 Pearl Street
      New York, New York 10007                                 I{~ATE FilJn,: ~J~_~t:1
                                                               ~•rtr:--W-1
                                                                     ~. •  ~~
                                                                           t •             . I----.{..
                                                                                             .
                                                                                                         :-·~
      Re:    United States v. Jorge Rodriguez Lopez, No. 18-CR-868-

      Dear Judge Stein:
                                                               MEMO EiIDRSED
            I write to respectfully request an adjournment of the sentencing hearing
      scheduled for March 7, 2019. I have conferred with counsel for the government, who
      consents to this request.

             The reason for this request is that I am currently on trial before the
      Honorable Paul G. Gardephe in United States v. Latique Johnson et al., No. 16-CR-
      281. Trial commenced on February 19, 2019, and is expected to last through the
      month of March. (Trial was delayed eight days due to the disruptions with legal
      visiting and other conditions at the MDC Brooklyn. Due to that adjournment, Judge
      Gardephe also modified our trial days so that we now break at 2:30, further
      lengthening the duration of trial somewhat.) In addition, the Probation Department
      disclosed the final presentence report on February 28, 2019, which I will need to
      review with Mr. Rodriguez Lopez with the aid of an interpreter. Accordingly, Mr.
      Rodriguez Lopez respectfully requests an adjournment of the sentencing hearing of
      app~ mately fo~ty-, :     days.
                                   E  Th nk you for your attention to this matter .

.-le, .1),-p,;J_ :l.. 'f ~/2"1·       _            Respectfully submitted,
~ a N - - W M _ . ~t_
~ j ~ ~ED >/i                                       Is Ezra Spilke
~~                    )                            Ezra Spilke
~M                                                 1825 Foster Avenue, Suite lK
                                                   Brooklyn, New York 11230
                                                   (718) 783-3682
                                                   Counsel for Jorge Rodriguez Lopez
      Cc:    AUSA Na than Rehn by ECF
